DETAILED ACTION
1. 	The Application filed on January 06, 2021 is acknowledged.
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC §101

4.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they lack a limitation that transforms the abstract idea into patent eligible subject matter.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the limitation "a passenger compartment that is maintained within a safe temperature range by the HVAC system" [lines 8-9] renders the claim indefinite; since it is not clear that how or by which way the temperature is able to be known as being within a safe temperature range? 
Examiner suggests that the Applicants:
must provide the temperature range which is considered to be safe; and 
revises the above limitation to --the HVAC system maintains a temperature in a passenger compartment to be within a safe temperature range--.
	Claim 1 recites the limitation “a thermal risk” [line 20] renders the claim indefinite; since the thermal risk is not specifically described in the specification.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pupillo et al. (US 2021/0253063 A1).
	Regarding claim 1, notes Figure 1, Pupillo teaches a vehicle (1) comprising: a heating, ventilation and air conditioning system [HVAC] that comprises and is managed by a climate control unit [controller]; an engine that provides operative power to the ECM [para. 0019]; an ignition locking system (TLS) communicatively coupled to start and stop operation of the engine; an electronic control module [controller] that provides an operational status of the engine [para. 0019]; a passenger compartment [cabin] that is maintained within a safe temperature range by the HVAC system [para. 0015-0017]; power-locked doors [lock/unlock release switch (12)] that selectively allow access to the passenger compartment (5) [para. 0013]; power-actuated windows that selectively allow external airflow into the passenger compartment [para. 0016 or claim 1]; and a thermal injury prevention system [Figures 2-4] comprising: an occupant sensor [intrusion sensor unit (15)] to detect presence of a passenger [moving occupant] in the passenger compartment [para. 0013]; a temperature sensor [inside temperature sensor (80)] to detect a temperature within the passenger compartment (5) [para. 0015-0017]; and a controller that is communicatively coupled to the CCU of the HVAC system, the ILS, the ECM, the power locked doors, the power-actuated windows, the occupant sensor, and the temperature sensor [abstract and para. 0006 discloses cabin hazard detection and management system use a combination of ignition switch state sensor, a driver presence sensor, cabin occupant sensors, door latch sensors, vehicle movement sensor…and a controller to analyze for potentially hazardous temperature conditions…], and which determines whether a thermal risk exists for an occupant of the passenger compartment based on: identifying, via the temperature sensor, that the temperature within the passenger compartment is outside of a safe temperature range, identifying, via the ECM, that the engine is not running, and identifying, via the occupant sensor, that an occupant is in the passenger compartment [Figures 2-4]; in response to determining that the thermal risk exists: starts the engine via the ILS; locking doors of vehicle when starting engine would have been well-known in the art]; and activates the HVAC via the CCU to maintain the temperature of the passenger compartment within the safe temperature range to safeguard the occupant until return of a responsible party [para. 0006 and 0026].
Thus, Pupillo meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to closes the power-actuated windows. However, from However, notes the para. 0024 which describes the power-actuated windows is able to be controlled.  Such, the disclosure of Pupillo is considered to inherently possess the claimed subject matter of closing the power-actuated windows.   Alternatively, it would have been obvious to one of ordinary skill in the art to have included the function of closing the power-actuated windows as one of conditions to determine that the thermal risk exists.  See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1 [Figures 2-4], further see para. 0006.
Regarding claim 3, see the explanation in claim 1.
Regarding claim 4, as discussed in claims 1 and 2, further see claims 2-3.
Regarding claim 5, see discussion in claim 2, specially para. 0006.
Regarding claims 6-8, Pupillo further discloses weight sensors (4), sensing of sounds and motion inside the vehicle’s cabin (5) and sampling of video data and analysis of heat maps (7).
Regarding claims 9-16, see discussion in claims 1-8.  
Regarding claims 17-20, the method as claimed would be inherent during the normal use and operation of the thermal injury prevention system as disclosed.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants are required to consider the following prior art in PTO-892.
	US 2016/0368345 A1 teaches a method of controlling climate in a park vehicle which includes automatically controlling the climate control system and  starting the engine if the temperature in side the vehicle passenger compartment excesses the safe temperature range.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843 or email is Johnny.hoang@uspto.gov.  
The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
November 8, 2022






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 9, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747